Per Curiam:
This case differs, from the case of People ex rel. Ruman v. Nat. Slavonic Society (144 App. Div. 574), in that it appears in this case that the parent society, a' membership corporation organized finder the laws of the State of Pennsylvania, has been authorized to do business in this State. But it is none the less a foreign corporation. The relator is a non-resident, and the subordinate lodge from which he was expelled is not a resident lodge of the State of New York. Under such circumstances the courts of this State should decline jurisdiction even if they have it The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Ingraham, P. J.; Clarke, Scott, Miller and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, find motion denied, with ten dollars costs.